Dismissed and Memorandum Opinion filed December 4, 2003








Dismissed and Memorandum Opinion filed December 4,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00873-CR
____________
 
JOSE DELORES FLORES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
Harris County, Texas
Trial Court Cause No. 894,638
 

 
M E M O R A N D U M  
O P I N I O N
After a plea of guilty, appellant was convicted on February
7, 2003, of the offense of possession of more than 400 grams of cocaine with
intent to deliver and sentenced to sixty years= confinement.  No motion for new trial was filed.  Appellant=s notice of appeal was not filed
until July 31, 2003.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 4, 2003.
Panel consists of Acting Chief
Justice Eva M. Guzman and Justices Edelman and Frost.
Do Not Publish C Tex. R.
App. P. 47.2(b).